IN THE SUPREME COURT OF PENNSYLVANIA


                                          : No. 744
REAPPOINTMENT TO CONTINUING               :
LEGAL EDUCATION BOARD                     : SUPREME COURT RULES DOCKET
                                          :




                                       ORDER


PER CURIAM


      AND NOW, this 6th day of September, 2017, Murrel R. Walters, III, Esquire,

Cumberland County, is hereby reappointed as a member of the Continuing Legal

Education Board, for a term expiring January 1, 2021.